Citation Nr: 0924277	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  06-15 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a right shoulder 
disability, claimed as bursitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from March 1995 to August 
2004.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant requested a hearing at a local VA office in 
front of a member, or members of the Board on his VA Form 9, 
dated April 2006.  The appellant was subsequently scheduled 
for such hearing during July 2007 but that hearing was not 
held.  A deferred rating decision of April 2008 noted that 
the RO had encountered difficulties in obtaining a copy of an 
MRI done and therefore, the claim was not ready for a Travel 
Board hearing.  The hearing was subsequently rescheduled for 
April 2009.  The appellant did not appear.  However, the 
record shows that the hearing notice was returned as 
undeliverable.  A notation on the envelope stated that the 
appellant no longer lived at that address.  A review of the 
claim file shows that a request for information form of April 
2007 has a different address for the appellant than the one 
to which the hearing notice was sent.  Moreover, VA 
outpatient treatment records of September 2006 show that the 
appellant's address in the system had been crossed out and a 
new address, the same one as in the April 2007 request for 
information form, had been hand written.  There is no 
evidence in the file that the RO sent additional notices to 
this address.  The RO/AMC should contact the appellant at 
this address and clarify whether he still wants a Travel 
Board hearing videoconference hearing, or a hearing in 
Washington, DC.  If the appellant wants a hearing, the RO/AMC 
should schedule such.

Accordingly, the case is REMANDED for the following action:

TheAOJ should schedule a Travel Board 
hearing.  Notification should be sent 
to the last correct address of record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




